Pek Curiam,
The 2d section of the Act of January 14, 1804, 4 Sm. L. 107, entitled “ An act directing the mode of taking testimony in cases of complaint against justices of the peace,” provides that the judge conducting the examination shall certify to the county commissioners, amongst other things, “ the account of the costs upon each process served by the constable.” The act does not declare it to be his duty to certify to the correctness of the respondent’s bill for serving process. The duty is defined by the statute imposing it, and we are not convinced that the learned judge erred in holding that it is not to be enlarged by judicial construction. Moreover, no appeal (using that term in the sense ascribed to it prior to the act of 1887), lies from the refusal of the judge to approve such bill. All that the certiorari brings up for review is the record proper, and if no error of. law is apparent therein, it would seem, following de*347cisions in analogous, cases, that we cannot reverse his ruling and compel him to approve the bill. See McCauley’s Appeal, 86 Pa. 187, and Litz v. Kauffman, 4 Pa. C. C. Rep.- 329. The cases cited by the appellant’s counsel do not rule either of the points above suggested. Finding no error upon the record, the order is affirmed.